                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION

ROBERT L. WALDEN,

         Petitioner,                                           Case No. 1:19-CV-11255
v.                                                             HONORABLE THOMAS L. LUDINGTON
                                                               UNITED STATES DISTRICT JUDGE
ERICA HUSS,

      Respondent.
_________________________________/

     OPINION AND ORDER SUMMARILY DENYING THE PETITION FOR WRIT OF
         HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
           APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

         Petitioner, Robert L. Walden, presently confined at the Marquette Branch Prison in

Marquette, Michigan, filed a pro se application for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner was convicted in the Monroe County Circuit Court of voluntary manslaughter,

Mich. Comp Laws § 750.321. Petitioner was sentenced to ten to twenty-two and a half years in

prison as a second habitual offender. Mich. Comp Laws § 769.10. Petitioner contends that the

trial court improperly scored Offense Variable (OV) 9 of the Michigan Sentencing Guidelines, that

the trial judge erred in departing above the recommended sentencing guidelines range, and that his

sentence was disproportionate. For the reasons that follow, the petition for writ of habeas corpus

will be summarily denied.

                                                          I.

         Petitioner was originally charged with open murder. 1 He was convicted by a jury of the

lesser included offense of voluntary manslaughter and sentenced to ten to twenty-two and one-half

years in prison.



1
  Under Michigan law, it is proper to charge a defendant with the crime of open murder. Such a charge gives a
circuit court jurisdiction to try a defendant on first and second degree murder charges. See Taylor v. Withrow, 288
F.3d 846, 849 (6th Cir. 2002).
        Petitioner’s conviction and sentence were affirmed on appeal. People v. Walden, 319 Mich.

App. 344, 901 N.W.2d 142 (2017), lv. den., 501 Mich. 951, 904 N.W.2d 843 (2018).

                                                   II.

        Promptly after the filing of a petition for habeas corpus, the Court must undertake a

preliminary review of the petition to determine whether “it plainly appears from the face of the

petition and any exhibits annexed to it that the petitioner is not entitled to relief in the district

court.” Rule 4, Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after preliminary

consideration, the Court determines that the petitioner is not entitled to relief, the Court must

summarily dismiss the petition. Id., see also Allen v. Perini, 424 F. 2d 134, 141 (6th Cir. 1970)

(district court has the duty to “screen out” petitions that lack merit on their face). A federal district

court is authorized to summarily dismiss a habeas corpus petition if it plainly appears from the

face of the petition and any attached exhibits that the petitioner is not entitled to federal habeas

relief. See McFarland v. Scott, 512 U.S. 849, 856 (1994); Carson v. Burke, 178 F.3d 434, 436 (6th

Cir. 1999); Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. foll. § 2254. No response to a habeas

petition is necessary when the petition is frivolous, obviously lacks merit, or where the necessary

facts can be determined from the petition itself without consideration of a response from the State.

See Allen, 424 F.2d at 141; Robinson v. Jackson, 366 F. Supp. 2d 524, 525 (E.D. Mich. 2005).

        After undertaking the review required by Rule 4, it is concluded that Petitioner’s sentencing

claims do not entitle him to habeas relief. See McIntosh v. Booker, 300 F. Supp. 2d 498, 499 (E.D.

Mich. 2004).

                                                  III.

        Petitioner’s sentencing claims will be addressed together for clarity.




                                                  -2-
       Petitioner in his first claim contends that the trial court incorrectly scored OV 9 of the

Michigan Sentencing Guidelines. As part of his second claim, Petitioner argues that the trial court

erred in sentencing Petitioner above the sentencing guidelines range.

       State courts are the final arbiters of state law. See Bradshaw v. Richey, 546 U.S. 74, 76

(2005); Sanford v. Yukins, 288 F.3d 855, 860 (6th Cir. 2002). Therefore, claims which arise out

of a state trial court’s sentencing decision are not normally cognizable on federal habeas review,

unless the habeas petitioner can show that the sentence imposed exceeded the statutory limits or is

wholly unauthorized by law. See Vliet v. Renico, 193 F. Supp. 2d 1010, 1014 (E.D. Mich. 2002).

Thus, a sentence imposed within the statutory limits is not generally subject to habeas review.

Townsend v. Burke, 334 U.S. 736, 741 (1948); Cook v. Stegall, 56 F. Supp. 2d 788, 797 (E.D.

Mich. 1999).

       Petitioner’s claim that the state trial court incorrectly scored or calculated his sentencing

guidelines range under the Michigan Sentencing Guidelines is non-cognizable on federal habeas

review, because it is essentially a state law claim. See Tironi v. Birkett, 252 F. App’x. 724, 725

(6th Cir. 2007); Howard v. White, 76 F. App’x. 52, 53 (6th Cir. 2003). Errors in the application

of state sentencing guidelines cannot independently support habeas relief. See Kissner v. Palmer,

826 F. 3d 898, 904 (6th Cir. 2016). Petitioner had “no state-created interest in having the Michigan

Sentencing Guidelines applied rigidly in determining his sentence.” See Mitchell v. Vasbinder, 644

F. Supp. 2d 846, 867 (E.D. Mich. 2009). Petitioner’s related claim that the state trial court

improperly departed above the sentencing guidelines range would also not entitle him to habeas

relief. Welch v. Burke, 49 F. Supp. 2d 992, 1009 (E.D. Mich. 1999); See also Drew v. Tessmer,

195 F. Supp. 2d 887, 889-90 (E.D. Mich. 2001). “[I]n short, petitioner had no federal constitutional

right to be sentenced within Michigan’s guideline minimum sentence recommendations.” Doyle

v. Scutt, 347 F. Supp. 2d 474, 485 (E.D. Mich. 2004). Any error by the trial court in calculating


                                               -3-
his guideline score or in departing above the sentencing guidelines range alone would not merit

habeas relief. Id. Petitioner’s claims that the state trial court improperly departed above the correct

sentencing guidelines range would thus not entitle him to habeas relief, because such a departure

does not violate any of Petitioner’s federal due process rights. Austin v. Jackson, 213 F. 3d 298,

301 (6th Cir. 2000).

       To the extent that Petitioner argues that the trial judge failed to use the factors delineated

in 18 U.S.C. § 3553(a) to determine the length of his sentence, he would not be entitled to relief.

18 U.S.C. § 3553(a)(1) is the federal sentencing statute, which does not apply to state sentences.

See Kirk v. Burge, 646 F. Supp. 2d 534, 549 (S.D.N.Y. 2009).

       As part of his second claim, Petitioner argues that his sentence of ten to twenty-two and

one-half years was excessive and disproportionate.

       Petitioner fails to state a claim for federal habeas relief. The United States Constitution

does not require that sentences be proportionate. In Harmelin v. Michigan, 501 U.S. 957, 965

(1991), a plurality of the United States Supreme Court concluded that the Eighth Amendment does

not contain a requirement of strict proportionality between the crime and sentence. The Eighth

Amendment forbids only extreme sentences that are grossly disproportionate to the crime. Id. at

1001. Furthermore, a sentence within the statutory maximum set by statute does not normally

constitute cruel and unusual punishment. Austin, 213 F. 3d at 302. Courts reviewing Eighth

Amendment proportionality must remain highly deferential to the legislatures in determining the

appropriate punishments for crimes. United States v. Layne, 324 F.3d 464, 473-74 (6th Cir.

2003)(citing Harmelin, 501 U.S. at 999). “In implementing this ‘narrow proportionality principle,’

the Sixth Circuit has recognized that ‘only an extreme disparity between crime and sentence

offends the Eighth Amendment.’” Cowherd v. Million, 260 F. App’x. 781, 785 (6th Cir.

2008)(quoting United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000)). As long as the sentence


                                                 -4-
remains within the statutory limits, trial courts have historically been given wide discretion in

determining “the type and extent of punishment for convicted defendants.” Williams v. New York,

337 U.S. 241, 245 (1949).

        Moreover, federal courts generally do not engage in a proportionality analysis except where

the sentence imposed is death or life imprisonment without parole. See United States v. Thomas,

49 F.3d 253, 261 (6th Cir. 1995); Vliet, 193 F. Supp. 2d at 1015. Successful challenges to the

proportionality of a particular sentence in non-capital cases are “exceedingly rare.” Rummel v.

Estelle, 445 U.S. 263, 272 (1980).

        Petitioner’s sentence of ten to twenty-two and one-half years in prison was within the

statutory limits for the crime of voluntary manslaughter and being a second felony habitual

offender.2 Petitioner’s sentence of ten to twenty-two and one-half years was not excessively

disproportionate.

See Coy v. Renico, 414 F. Supp. 2d 744, 780 (E.D. Mich. 2006)(sentence of 20 to 30 years

imprisonment for conviction of voluntary manslaughter was not grossly disproportionate to crime

in violation of Eighth Amendment, where crime was brutal, involving 20 to 25 stab wounds, and

defendant had extensive criminal record). Petitioner is not entitled to relief on his claims.

                                                      IV.

        The petition for writ of habeas corpus will be denied. A certificate of appealability will

also be denied. In order to obtain a certificate of appealability, a petitioner must make a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial,

the applicant is required to show that reasonable jurists could debate whether, or agree that, the



2
  Under Mich. Comp Laws § 769.10(1)(a), if a defendant has previously been convicted of a felony in Michigan, a
judge may sentence the defendant to imprisonment for a maximum term that is not more than 1-1/2 times the longest
term prescribed for a first conviction of that offense or for a lesser term. The maximum penalty for voluntary
manslaughter is is fifteen years in prison. Mich. Comp Laws § 750.321.

                                                      -5-
petition should have been resolved in a different manner, or that the issues presented were adequate

to deserve encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

When a district court rejects a habeas petitioner’s constitutional claims on the merits, the petitioner

must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims to be debatable or wrong. Id. at 484. “The district court must issue or deny

a certificate of appealability when it enters a final order adverse to the applicant.” Rules Governing

§ 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

       A certificate of appealability will be denied because Petitioner has failed to make a

substantial showing of the denial of a federal constitutional right. Petitioner will also be denied

leave to appeal in forma pauperis, because the appeal would be frivolous.

                                                  V.

       Accordingly, it is ORDERED that the petition for a writ of habeas corpus, ECF No. 1, is

DENIED.

       It is further ORDERED that a certificate of appealability is DENIED.

       It is further ORDERED that permission to proceed in forma pauperis on appeal is

DENIED.



       Dated: July 9, 2019                                     s/Thomas L. Ludington
                                                               THOMAS L. LUDINGTON
                                                               United States District Judge




                                                 -6-
                        PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was served
upon Robert Walden #962671, MARQUETTE BRANCH PRISON,
1960 U.S. HWY 41 SOUTH, MARQUETTE, MI 49855 by first class
U.S. mail on July 9, 2019.

                                 s/Kelly Winslow
                                 KELLY WINSLOW, Case Manager




                                 -7-
